Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 20-27, 29, and 30 have been considered but are moot because the new ground of rejection where Boucher et al. provides for the new limitations in combination with Candidco et al. and GrindgaurdPM et al. Applicant has argued that video chat with a company such as Candidco lacks any web portal or application server, however this is not persuasive as video chat with a company occurs over a network (web) via separate computing devices which need to connect (via a portal and chat application server). Applicant has not provided any factual rebuttal as to how one having ordinary skill in the art of tele dentistry would understand how video-chat systems function methodically via modern known web software and hardware. Further applicant asserts no images are uploaded by Candidco, however video chat is an uploading of images. Applicant has not provided any evidence to demonstrate that video chat does not require “uploading” of individually captured images that are sent to another computing device which then “plays” the multitude of still images at a frame rate that to the visible eye appears to simulate motion. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/663725, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 8, 21, and 29 recite the limitation of a text message being the communication response to upload photos of a first dental impression, however the prior-filed application fails to provide any support for such a limitation of a “text”. As such these claims will only receive a priority date of 04/26/2019 as only the original claim 8 supports a text message.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 20-27, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement under one interpretation of the new claims. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 20 and 21 all recite the new limitation of including a user interface displaying at least some of the plurality of images stored in the case file for the user” (Claim 1), “the second web portal including a user interface displaying at least some of the plurality of images stored in the case file for the user, the communication being provided” (claim 20), and “the second web portal including a user interface displaying at least some of the plurality of images stored in the case file for the user, wherein the communication comprises a text message provided to the user” (claim 21), which each appear to require the second web portal to have a user interface to display at least some of the plurality of images stored in the case file of the user, however claim 1 recites that “the plurality of images being captured from a plurality of perspective views of a first dental impression created by the user in putty mixture positioned in a first dental tray of the plurality of dental trays of the dental impression kit”, claim 20 requires “the plurality of images being of a first dental impression corresponding to an upper dental arch of the user and created by the user in putty mixture positioned in a first dental tray of the plurality of dental trays of the dental impression kit and of a second dental impression corresponding to a lower dental arch of the user and created by the user in putty mixture positioned in a second dental tray of the plurality of dental trays of the dental impression kit”, and claim 21 requires “the plurality of images being captured from a plurality of perspective views of a first dental impression created by the user in first putty mixture of the first dental assembly” which each makes clear that the limitation of “plurality of images” is limited to only images of the dental impression tray(s). It is unclear if the new term “a user interface displaying at least some of the plurality of images stored in the case file for the user” is refereeing to a user interface for the user that was sent the impression kit or a different user such as a dentist or orthodontist remotely reviewing the plurality of images uploaded. In the case of the “a user interface displaying” being intended to be the same user that was sent the kit and uploaded the photos then a review of the originally filed disclosure fails to find any support for such new limitations of the 
 As such clarification is required regarding where the new “a user interface” is mean to be for the same user or a different user than the user that had performed the “sending a dental impression kit to a user”. 
For purposes of examination the new limitation will be reviewed as meaning “a staff professional/hygienist user interface” which is the only manner supported by the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 20-27, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 20, and 21, each recite similar new language to the second web portal having “a user interface” which renders the claim unclear as to whether that new “a user 
Any claim which depends from an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 6-11, 20-22, 26-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Candidco et al. (How it all begins: the modeling kit process, https://medium.com/@candidco/how-it-all-begins-the-modeling-kit-process-f9a4a5c04c67, published online 09/05/2017) in view of Boucher et al. (US 2018/0353073 A1).
Regarding claims 1, Candidco discloses a method including steps of sending a dental impression kit to a user which includes a plurality of dental trays a first and second dental assemblies composed of  respective first and second base putties, and first and second catalyst putties, the base putty and the catalyst putty assemblies being mixable to form a putty mixture that can be positioned in the first set of dental trays for creating a first set of dental impressions of the dental arches of the user (Page 1 image showing kit send to a user along with the line ”you’ve ordered your modeling kit”, page 2-3 showing at least 4 sets of base and catalyst putties to mix and “put finished impression trays back into box and send back”) ,
a step of receiving a plurality of images uploaded by the user via a first web portal to an application server, the plurality of images being captured from a plurality of perspective views of at least a first dental impression created by the user in the putty mixture positioned in a first dental tray of the plurality of dental trays of the dental impression kit (page 3 lines “We can even video-chat and take impressions together” thus providing for a web portal on the user’s end to an application server that connects with a professional that is also on video and thus accessing the server via a second web portal, the video chat requiring a stream of uploading and downloading multiple/plurality of images of the impression taking session thus requiring the professional side to receive the plurality of images to view the video of the user taking an impression and as the user would be using a video camera of some sort to take and show the professional the impressions the video stream being merely a fast frames per 
Providing a communication to the user based on the plurality of images of the first dental impression accessed from the server via the second web portal (page 3 lines “We can even video-chat and take impressions together” providing that the professional communicates with the user based on the images being uploaded during the video chat including the each impression thus including the first impression),
Receiving a second dental impression created by the user in putty mixture positioned in a second dental tray of the plurality of dental trays of the dental impression kit after the communication is provided to the user regarding the first dental impression (page 2 “Send” section requiring the professional to receive the completed impressions and thus would receive the second, third and fourth impressions at least after a the video-chat communications, page 2 lines 6-7 disclosing that four impression trays are provided and to be used by the user and all sent back),
Manufacturing, based on the second dental impressions, a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user (page 4 lines 11-15 disclosing the returned impressions, which would include all four, and the 3d printing of the aligners that are to reposition teeth of the user).
 	Candidco discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose storing uploaded photos in a case file for a user by the application server and where the second web portal including a user interface displaying at least some of the plurality of images stored in the case file for the user.
	However, Boucher disclose methods of acquiring medical diagnostic information and provision of telehealth service (title and abstract) include the uploading images by a user through a first web portal to an application server (paragraphs [0058]-[0061] user subsystem, paragraph [0066] disclosing 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the application server and web access for uploading photos in a case file for a user by the application server and the second web portal including a user interface displaying at least some of the plurality of images stored in the case file for the user as taught by Boucher into the method as taught by Candidco for the purpose of reducing or eliminating safety and usability issues in diagnostics (paragraph [0137] all ), improve the provision of health care in an effective and cost-efficient manner (paragraph [0011] lines 10-12) and reduce the need for medical professionals to be located proximate to their subjects (paragraph [0011] lines 13-16), as well as providing coaching for medical, health or wellness purposes (paragraph [0012] lines  13-15).
Regarding claim 2, Candidco further discloses where the communication would be provided to the user after user has created a first dental impression and prior to the user creating subsequent impressions (page 3 line 7-10 disclosing the video chat is to take impressions to “help nail your 
Regarding claim 6, Candidco further discloses a receiving an image provided by the user that includes dentition of the user (page 3 lines 11-13 disclosing photos sent to the professional of the users smile and thus dentition, further during the video chat of lines 7-10 the user’s dentition would also be part of the streamed plurality of images forming the video).
 Regarding claim 7, Candidco further discloses wherein the plurality of images provided by the user includes a first image of an upper dental impression of an upper dental arch of the user and a second image of a lower dental impression of a lower dental arch of the user (the video-chat being to “nail” all the impression thus the plurality of images including of all the impressions and page 2 lines 6-10 disclosing that four impressions are taken and they include top teeth and bottom teeth impressions).
Regarding claim 9, Candidco further discloses where the communication with the user is made in real-time with respect to receiving the image (the cited-video chat in a real time communication method).
Regarding claim 10, Candidco further discloses receiving the first dental impression and where the plurality of dental aligners are manufactured based on the first dental impressions and the second dental impression (page 4 lines 1-14 disclosing all the impressions are returned and the aligners are made from the impressions, page 2 lines 6-10 disclosing using a first/upper and second/lower impression to make the aligners and page 3 line 7 disclosing the situation of each impression being “nail(ed)” thus the situation where the first and second impressions were nailed and used to manufacture aligners).
Regarding claim 11, Candidco further discloses where the communication is provided to the user passed on an input received from a computing device associated with a dental professional (page 3 lines “We can even video-chat and take impressions together” thus providing for a web portals requiring 
Regarding claim 22, Candidco further discloses where the communication would be provided to the user after user has created a first dental impression and prior to the user creating subsequent impressions (page 3 line 7-10 disclosing the video chat is to take impressions to “help nail your impressions” and would require communication between the professional and the user before during and after each impression such that each would be able to be “nail(ed”).
Regarding claim 26, Candidco further discloses receiving the first dental impression and where the plurality of dental aligners are manufactured based on the first dental impressions and the second dental impression (page 4 lines 1-14 disclosing all the impressions are returned and the aligners are made from the impressions, page 2 lines 6-10 disclosing using a first/upper and second/lower impression to make the aligners and page 3 line 7 disclosing the situation of each impression being “nail(ed)” thus the situation where the first and second impressions were nailed and used to manufacture aligners).
Regarding claim 27, Candidco further discloses providing a plurality of dental aligners to the user (page 4 lines 13-15 sending “aligners”).
Regarding claim 28, Candidco further discloses the communication includes a text message (page 3 line 9 “text us”).
Regarding claim 20, Candidco discloses a method including steps of sending a dental impression kit to a user which includes a plurality of dental trays a first and second dental assemblies composed of  respective first and second base putties, and first and second catalyst putties, the base putty and the catalyst putty assemblies being mixable to form a putty mixture that can be positioned in the first set of dental trays for creating dental impressions of the dental arches of the user (Page 1 image showing kit 
a step of receiving a plurality of images uploaded by the user via a first web portal to an application server, the plurality of images being of at least a first dental impression corresponding to an upper dental arch of a user created by the user in the putty mixture positioned in a first dental tray of the plurality of dental trays of the dental impression kit and of a second dental impression corresponding to a lower dental arch of the user in putty mixture in a second dental tray (page 3 lines “We can even video-chat and take impressions together” thus providing for a web portal on the user’s end to an application server that connects with a professional that is also on video and thus accessing the server via a second web portal, the video chat requiring a stream of uploading and downloading multiple/plurality of images of the impression taking session thus requiring the professional side to receive the plurality of images to view the video of the user taking an impression, page 2 lines 6-10 disclosing the kit including 4 impression trays and taking impressions of the top and bottom teeth thus the video-chat including upper and lower impression images),
Providing a communication to the user after receiving the plurality of images of the first and second dental impressions accessed from the server via the second web portal and before the user creates a third and fourth impression where the communication is based on the first and second dental impressions providing instructions to the user regarding creation of the third and fourth dental impressions(page 3 lines “We can even video-chat and take impressions together” providing that the professional communicates with the user based on the images being uploaded during the video chat, page 2 lines 6-10 disclosing the kit including 4 impression trays and taking impressions of the top and bottom teeth thus the video-chat including upper and lower impression images and the purpose of the video-chat being to have the professionals “help you nail your impressions” thus providing feedback/instructions to help the user when taking each impression),

Manufacturing, based on the third and fourth dental impressions, a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user (page 4 lines 11-15 disclosing the returned impressions, which would include all four, and the 3d printing of the aligners that are to reposition teeth of the user), and providing a plurality of aligners to the user (page 4 lines 13-14).
Candidco discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the first and third trays are up of upper jaw and the second and fourth trays are of the lower jaw, however the instant disclosure is silent in regard to such parameters and by not describing these parameters they are not shown as contributing any unexpected results to the method. As such these parameters are deemed well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results as one having ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to either perform the either 1/2 impressions as upper impressions and the 3/4 impressions as lower impressions or have performed the 1/2 impressions as the upper/lowers and the 3/4 being the second set of upper/lower impressions there be no unexpected result either way, further Candidco discloses the impressions being all done during video chat, thus providing feedback as needed between the variously performed impressions of upper and lower, or both uppers then both lowers. 

	However, Boucher disclose methods of acquiring medical diagnostic information and provision of telehealth service (title and abstract) include the uploading images by a user through a first web portal to an application server (paragraphs [0058]-[0061] user subsystem, paragraph [0066] disclosing the server stores a subjects personal information and electronic health record, paragraph [0067] receiving the upload current patient information, paragraph [0183] disclosing the uploading of voice, video, and text, paragraph [0020] lines 1-9 disclosing the system and method occur in real time)  and stored in a case file for the user by the application server and the providing of a communication to the user based on the images accessed from the application server via a second web portal including a user interface displaying (paragraph [0175] all disclosing the tele system providing via a second web portal display on the provider side of the video call the image that are uploaded to the application by the user’s device) at least some of the plurality of images stored in the case file for the user (paragraphs [0057], [0062]-[0070] the provider system that separately communicate to an application server, paragraph [0066] disclosing the server stores a subjects personal information and electronic health record, paragraph [0067] receiving the upload current patient information. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the application server and web access for uploading photos in a case file for a user by the application server and the second web portal including a user interface displaying at least some of the plurality of images stored in the case file for the user as taught by Boucher into the method as taught by Candidco for the purpose of reducing or eliminating safety and usability issues in diagnostics (paragraph [0137] all), improve the provision of health care in 
Regarding claim 8, 21, 29, and 30, Candidco discloses a method including steps of sending a dental impression kit to a user which includes a plurality of dental trays with first and second dental assemblies composed of  respective first and second base putties, and first and second catalyst putties, the base putty and the catalyst putty assemblies being mixable to form a first and second putty mixture that can be positioned in the first and second set of dental trays for creating a first and second set of dental impressions of the dental arches of the user (Page 1 image showing kit send to a user along with the line ”you’ve ordered your modeling kit”, page 2-3 showing at least 4 sets of base and catalyst putties to mix and “put finished impression trays back into box and send back”) ,
a step of receiving a plurality of images uploaded by the user via a first web portal to an application server, the plurality of images being captured from a plurality of perspective views of at least a first dental impression created by the user in the putty mixture positioned in a first dental tray of the plurality of dental trays of the dental impression kit using the first dental assembly (page 3 lines “We can even video-chat and take impressions together” thus providing for a web portal on the user’s end to an application server that connects with a professional that is also on video and thus accessing the server via a second web portal, the video chat requiring a stream of uploading and downloading a plurality of images of the dental assemblies during the impression taking session thus requiring the professional side to receive the plurality of images to view the video of the user taking an impression and as the user would be using a video camera of some sort to take impressions with the dental assemblies in the trays and to show the professional the impressions the video stream being merely a fast frames per second series of captured images would show a plurality of perspective views of the impression when the user is forming the impression in the mouth and taking the tray/assemblies out of the mouth for review by 
Providing a communication to the user based on the plurality of images of the first dental impression accessed from the server via the second web portal (page 3 lines “We can even video-chat and take impressions together” providing that the professional communicates with the user based on the images being uploaded during the video chat including the each impression thus including the first impression),
Receiving a second dental impression created by the user in a second putty mixture assembly positioned in a second dental tray of the plurality of dental trays of the dental impression kit after the communication is provided to the user regarding the first dental impression (page 2 “Send” section requiring the professional to receive the completed impressions and thus would receive the second, third and fourth impressions at least after a the video-chat communications, page 2 lines 6-7 disclosing that four impression trays are provided and to be used by the user and all sent back),
Manufacturing, based on the second dental impressions, a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user (page 4 lines 11-15 disclosing the returned impressions, which would include all four, and the 3d printing of the aligners that are to reposition teeth of the user).
	Candidco discloses structure substantially identical to the instant application as discussed above, including also communicating by text messages for help (page 3 line 9 “text us”),
 but fails to explicitly disclose storing uploaded photos in a case file for a user by the application server and where the second web portal including a user interface displaying at least some of the plurality of images stored in the case file for the user, nor the commination being both a video chat and a text message, where the text is in real time as per claim 29. Regarding claim 30, a video is combination of still images.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the application server and web access for uploading photos in a case file for a user by the application server and the second web portal including a user interface displaying at least some of the plurality of images stored in the case file for the user, and including both video and text, and the text being in real time, and the image being a still, as taught by Boucher into the method as taught by Candidco for the purpose of reducing or eliminating safety and usability issues in diagnostics (paragraph [0137] all), improve the provision of health care in an effective and cost-efficient manner (paragraph [0011] lines 10-12) and reduce the need for medical professionals .

Claims 3-5 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Candidco et al. (How it all begins: the modeling kit process, https://medium.com/@candidco/how-it-all-begins-the-modeling-kit-process-f9a4a5c04c67, published online 09/05/2017) in view of Boucher et al. (US 2018/0353073 A1) as applied above and further in view of GrindGuardPM (HOW TO USE YOUR DENTAL IMPRESSION KIT, http://www.grindguardpm.com/support/how-to-use-your-dental-impression-kit/, published online 02/09/2017)
Regarding claims 3-5 and 23-25, Candidco/Boucher discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the step of communication instructions to the user to make good impressions (“nail your impressions”) includes instructions either to maintain the mixture for a longer/correct duration than a first incorrect impression, biting down on the tray to a deeper/correct depth than a first incorrect depth, or to maintain the position relative to the dentition.
However, GrindGuardPM discloses a method of taking impressions of dentition with the steps of sending a first/one impression kit to a user (figs. 1-4 showing user in possession of a kit thus having been sent it), uploading an image of the first impression via a first web portal to an application server from the user after the user has created the first dental impression but before they have made a second dental impression from the first/one impression kit(page 4/5 section “make second impression” stating “If you are unsure if your first impression is suitable, email us a picture and we will evaluate it and offer tips for success before you make the second impression.” and page 1 “email us a picture” thus being uploaded to an email application server via a user accessed first web portal), and where a communication is provided to the user based on the image of the first dental impression accessed from  It is important to not allow the tray to shift position once properly inserted in your mouth.”), the communication being by email (page 4/5 “If you are unsure if your first impression is suitable, email us a picture and we will evaluate”) and receiving both the first and second impression (page 1/5 “Be sure to complete and return both impressions. Our dental lab technician will decide which will work best.”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the communication with instructions to do any of maintain the mixture for a longer/correct duration than a first incorrect time, biting down on the tray to a deeper/correct depth than a first incorrect depth, or to maintain the position relative to the dentition, as taught by GrindGuardPM into the communication in method as taught by Candidco/Boucher for the purpose of providing instructions which would offer tips for success after an incorrect impression was attempted and as these instructions were clearly known in the art to be issues of concern when taking dental impressions as taught by GrindGuardPM (page 4/5 “offer tips for success before you make the second impression”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        11/29/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772